DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.

Claim Status
Claims 1, 6, 9, 11 and 14 (Currently Amended)
Claims 4-5, 10, 13 and 15 (Previously Presented)
Claims 2-3, 7-8 and 12 (Canceled)

Response to Arguments
The applicant's amendments and arguments filed on 08/06/2021 have been fully considered but are not persuasive because the prior art(s) still reads on the amended claims presented in this office action.
Regarding the Applicant’s argument that the prior art(s) does/do not teach “while the external electronic device is not connected, based on at least one of a state in which the electronic device is powered off or a state in which a voltage of the battery is equal when the external electronic device is connected with the connector, receive power from the external device”, the Examiner respectfully disagrees because
Wada teaches in Fig. 1-3, while the external electronic device is not connected [0041], [0039], lines 7-9, nothing to connect DP and DM from outside, in the 4th mode, DM is pulled down by R3 or shorted to ground via SW2; [0042] with the connector 20, based on at least one of a state in which the electronic device is powered off [0053], lines 7-9, battery 31 running out, processing circuit 40 not started,
control by 16 at least one of the first switch SW1 to connect the first terminal DP and the first pull-down resistance R1 or the second switch SW2 to connect [0041] the second terminal DM and the second pull-down resistance R3, when the external electronic device is connected [0040], Fig. 2 and 3; [0053], lines 7-11 with the connector 20, receive power from the external device [0040], lines 1-3,  power is fed with external device or charger connected to 20; 1st or 2nd or 3rd or 5th mode is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13.
Wada does not explicitly teach a first pull-up resistance; a state in which a voltage of the battery is equal to or less than a predetermined voltage.
Whereas, Thompson teaches in Fig. 8, a first pull-up resistance R1 or R4;
based on at least one of a state [0020] in which the electronic device 110 or 130 is powered off [0020] or a state [0058], lines 2-11 where a voltage of the battery [0058], lines 2-4 is equal to or less than a predetermined voltage [0058], lines 2-4,
control at least one S2 or S3 of the first switch S2 to short [0020] [0063] the first terminal data terminal of the connector at dash line that connects 110 to 130 and the first pull-down resistance R2 or the second switch S3 to short the first terminal and the second pull-down resistance R3.
The combination discloses the amended claim in argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (U.S. 2012/0242282), in view of Thompson (U.S. 2017/0025879).

Regarding claim 1, Wada teaches in Fig. 1 and 2, an electronic device (10+20+30+40; [0021]) comprising: a connector (20) including a first terminal (DP) and a second terminal (DM) and connectable to an external electronic device (that is connected to 20); a battery (31) configured to supply power ([0022] [0026]) to the electronic device; a 
a switch control circuit (16) configured to control the first switch (SW1) and the second switch (SW2), wherein the switch control circuit is configured to control at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect the second terminal (DM) and the second pull-down resistance (R3);
while the external electronic device is not connected ([0041], [0039], lines 7-9, nothing to connect DP and DM from outside, Fig. 2, or the 4th mode of Fig. 3, DM is pulled down by R3 or shorted to ground via SW2; [0042]) with the connector (20), based on at least one of a state in which the electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started), control (16) at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect ([0041]) the second terminal (DM) and the second pull-down resistance (R3),
when the external electronic device is connected ([0040], Fig. 2 and 3; [0053], lines 7-11) with the connector, receive power from the external device ([0040], lines 1-3,  power is fed with external device or charger connected to 20, Fig. 2; 1st or 2nd or 3rd or 5th mode, Fig. 3, is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13).

Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4); based on at least one of a state ([0020]) in which the electronic device (110 or 130) is powered off ([0020]) or a state ([0058], lines 2-11) where a voltage of the battery ([0058], lines 2-4) is equal to or less than a predetermined voltage ([0058], lines 2-4) control at least one (S2 or S3) of the first switch (S2) to short ([0020] [0063]) the first terminal (data terminal of the connector at dash line that connects 110 to 130) and the first pull-down resistance (R2) or the second switch (S3) to short the first terminal and the second pull-down resistance (R3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first pull-up resistance; a state in which a voltage of the battery is equal to or less than a predetermined voltage of Thompson’s into Wada’s, in order to limit the current and to determine whether the electronic device can provide or receive power (abstract; [0063]; Thompson).
Regarding claim 4, Wada teaches in Fig. 1, the electronic device of claim 1, in view of Thompson, wherein the electronic device (10+20+30+40; [0021]) is configured to receive power ([0022] [0026]) from the external electronic device (that is connected to 20) when the external electronic device is electrically connected via the connector (20).
Regarding claim 5,  Wada teaches in Fig. 1, the electronic device of claim 4, in view of Thompson, wherein the connector (20) further comprises a third terminal (VBUS) for 
Regarding claim 6, Wada teaches in Fig. 1 and 2,  a power supply system comprising: a first electronic device (10+20+30+40; [0021]) and a second electronic device (that is connected to 20; [0022] [0026]) electrically connectable to the first electronic device; wherein the first electronic device comprises: a first connector (20) including a first terminal (DP) and a second terminal (DM); a battery (31) configured to supply power to the first electronic device; a first switch (SW1) configured to selectively connect the first terminal (DP) to a first pull down resistance (R1)  or a first constant power supply (CIS1, [0035]); a second switch (SW2) configured to selectively connect the second terminal (DM) to a second pull-down resistance (R3) or a second pull-up resistance (R2); and a switch control circuit (16) configured to control the first switch (SW1) and the second switch (SW2), wherein the switch control circuit (16) is configured to, 
while the external electronic device is not connected ([0041], , [0039], lines 7-9, nothing to connect DP and DM from outside, Fig. 2, or the 4th mode of Fig. 3, DM is pulled down by R3 or shorted to ground via SW2; [0042]) with the connector (20), based on at least one of a state in which the first electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started), control at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect ([0041]) the second terminal (DM) and the second pull-down resistance (R3), and 
st or 2nd or 3rd or 5th mode, Fig. 3, is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13), if the first and second electronic devices are electrically connected to each other (via 20), power ([0022] [0026]) to the first electronic device (10+20+30+40; [0021]) upon detection of the resistance ([0028]) produced on the at least one of the first terminal (DP) or the second terminal (DM) of the first electronic device
Wada does not explicitly teach a first pull-up resistance; a state in which a voltage of the battery is equal to or less than a predetermined voltage.
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4); based on at least one of a state ([0020]) in which the electronic device (110 or 130) is powered off ([0020]) and a state ([0058], lines 2-11) where a voltage of the battery ([0058], lines 2-4) is equal to or less than a predetermined voltage ([0058], lines 2-4) control at least one (S2 or S3) of the first switch (S2) to short ([0020] [0063]) the first terminal (data terminal of the connector at dash line that connects 110 to 130) and the first pull-down resistance (R2) or the second switch (S3) to short the first terminal and the second pull-down resistance (R3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first pull-up resistance, a state in which a voltage of the battery is equal to or less than a predetermined voltage of Thompson’s into Wada’s, in order to limit the current and to 
Regarding claim 9,  Wada teaches in Fig. 1 and 2, the power supply system of claim 6, in view of Thompson, wherein the second electronic device (the second electronic device connected to 20) is configured to detect the resistance ([0028] [0038], lines 8-11) ([0063]; Thompson) produced on the at least one of the first terminal (DP) or the second terminal (DM) of the first electronic device (10+20+30+40; [0021]) based on a voltage value (corresponding voltage VBUS, ID, DP, DM terminals detected by 12-14 respectively [0026]-[0028]) on the at least one of a plurality of terminals (VBUS, ID, DP, DM) included in a second connector (connector of the second electronic device connected to 20) of the second electronic device.
Regarding claim 10,   Wada teaches in Fig. 1 and 2, in view of Thompson, the power supply system of claim 9, wherein the second electronic device (the second electronic device connected to 20) is configured to supply power ([0022] [0026]) to the first electronic device (10+20+30+40; [0021]) based on detecting that a voltage value (corresponding voltage VBUS, ID, DP, DM terminals detected by 12-14 respectively [0026]-[0028]) of at least one of the plurality of terminals (VBUS, ID, DP, DM) included in the second connector (connector of the second electronic device connected to 20) is in a predetermined range ([0026]-[0028]) ([0045], lines 11-12; Thompson)
Regarding claim 11, Wada teaches in Fig. 1 and 2, a method for controlling an electronic device (10+20+30+40; [0021]) including a connector (20) including a first terminal (DP), a second terminal (DM), a first switch (SW1) configured to selectively 
while an external electronic device is not connected ([0041], [0039], lines 7-9, nothing to connect DP and DM from outside, Fig. 2, or the 4th mode of Fig. 3, DM is pulled down by R3 or shorted to ground via SW2; [0042]) with the connector (20),
determining, by the electronic device (10+20+30+40; [0021]), whether one of a condition in which the electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started); based on determining that at least one of the conditions is satisfied ([0053], lines 7-9), controlling (16) at least one of the first switch (SW1) to connect the first terminal (DP) and the first pull-down resistance (R1) or the second switch (SW2) to connect [0041]) the second terminal (DM) and the second pull-down resistance (R3), and
when the external electronic device is connected ([0040], Fig. 2 and 3; [0053], lines 7-11) with the connector (20, Fig. 2), receive power from the external device ([0040], lines 1-3,  power is fed with external device or charger connected to 20, Fig. 2; 1st or 2nd or 3rd or 5th mode, Fig. 3, is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13).

Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4); determining, by the electronic device (110);
determining, by the electronic device (110), whether one of a condition ([0020] [0058], lines 3-11) in which the electronic device  (110) is powered off ([0020] [0058], lines 3-11) or a condition ([0058], lines 2-11) in which voltage of a battery ([0058], lines 2-4) of the electronic device is equal to or less than a predetermined voltage is satisfied ([0058], lines 2-4); and based on determining that at least one of the conditions is satisfied ([0020] [0058], lines 2-11), controlling  at least one of the first switch (S2)  to short ([0020] [0045]) the first terminal (data terminal of the connector at dash line that connects 110 to 130) and the first pull-down resistance (R2) or the second switch (S3) to short ([0020] [0045]) the first terminal and the second pull-down resistance (S2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first pull-up resistance; a condition in which voltage of a battery of the electronic device is equal to or less than a predetermined voltage is satisfied of Thompson’s into Wada’s, in order to limit the current and to determine whether the electronic device can provide or receive power (abstract; [0063]; Thompson).
Regarding claim 13,  Wada teaches in Fig. 1 and 2,  the method of claim 11, in view of Thompson, further comprising receiving, if an external electronic device (that is 
Regarding claim 14, Wada teaches in Fig. 1 and 2,  a power supply method of a system including a first electronic device (10+20+30+40; [0021]) and a second electronic device (that is connected to 20) connectable to the first electronic device, wherein the first electronic device comprises:
a first connector (20) including a first terminal (DP) and a second terminal (DM); a battery (31) configured to supply power ([0022] [0026]) to the first electronic device; a first switch (SW1) configured to selectively connect the first terminal (DP) to a first pull down resistance (R1)  or a first constant power supply (CIS1, [0035]); a second switch (SW2) configured to selectively connect the second terminal (DM) to a second pull-down resistance (R3) or a second pull-up resistance (R2), the method comprising:
while the second electronic device is not connected ([0041], [0039], lines 7-9, nothing to connect DP and DM from outside, Fig. 2, or the 4th mode of Fig. 3, DM is pulled down by R3 or shorted to ground via SW2; [0042]) with the first connector (20) of the first electronic device,
determining, by the first electronic device (10+20+30+40; [0021]), whether one of a condition in which the first electronic device is powered off ([0053], lines 7-9, battery 31 running out, processing circuit 40 not started), based on determining that at least one of the condition is satisfied ([0053], lines 7-9), controlling (16), by the fist electronic device (10+20+30+40; [0021]), at least one of the first switch (SW1) to connect the 
supplying ([0040], lines 1-3,  power is fed with external device or charger connected to 20, Fig. 2; 1st or 2nd or 3rd or 5th mode, Fig. 3, is determined based on the type of charger or external device [0040], lines 1-3, 6-7; [0039], lines 1-6, 9-13), if the first (10+20+30+40; [0021]) and second electronic devices (that is connected to 20) are electrically connected to each other (via 20), power ([0022] [0026]) from the second electronic device to the first electronic device upon detection of the resistance ([0028]) produced on the at least one of the first terminal (DP) and the second terminal (DM) of the first electronic device (10+20+30+40; [0021]).
Wada does not explicitly teach a first pull-up resistance; a condition in which a voltage of the battery of the first electronic device is equal to or less than a predetermined voltage is satisfied.
Thompson teaches in Fig. 8, a first pull-up resistance (R1 or R4); whether one of a condition ([0020]) in which the electronic device (110 or 130) is powered off ([0020]) or a condition ([0058], lines 2-11) in which a voltage of the battery ([0058], lines 2-4) is equal to or less than a predetermined voltage ([0058], lines 2-4) control at least one (S2 or S3) of the first switch (S2) to short ([0020] [0063]) the first terminal (data terminal of the connector at dash line that connects 110 to 130) and the first pull-down resistance (R2) or the second switch (S3) to short the first terminal and the second pull-down resistance (R3). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 15,  Wada teaches in Fig. 1 and 2, in view of Thompson, a non-transitory recording medium storing instructions (inherent characteristic of processor 41; [0023]) (inherent characteristic of computers, smartphones, laptops and etc. [0024] [0038]; Thompson) for performing a method of claim 1.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2011/0095722, U.S. 2012/0256596, U.S. 2014/0015476, U.S. 2011/0016333, U.S. 2012/0023344, U.S. 2010/0052624, U.S. 2016/0344227, U.S. 2013/0154550, U.S. 2013/0049675, U.S. 2011/0018344 and U.S. 2007/0263420.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859                  

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
September 10, 2021